Citation Nr: 0839884	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  02-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claims of entitlement to service connection for cornea 
injury with loss of vision and glaucoma with cataracts.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss .

3  Entitlement to service connection for cornea injury with 
loss of vision. 

4.  Entitlement to service connection for glaucoma with 
cataracts.  

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for residuals of head 
injury, also claimed as headaches. 

7.  Entitlement to service connection for skin disability. 

8.  Entitlement to service connection for residuals of nose 
injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1963 to 
November 1965.
 
The issues pertaining to cornea injury with loss of vision, 
glaucoma with cataracts, residuals of head injury and 
residuals of nose injury come before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in May 
2002, a statement of the case was issued in October 2002, and 
a substantive appeal was received in October 2002.  In his 
substantive appeal, the veteran requested a Board hearing at 
the RO.  In July 2008, the Board sent a letter to the veteran 
requesting clarification as to whether he still desired a 
hearing before the Board.  The letter stated that if the 
veteran did not respond within 30 days, the Board would 
assume the veteran no longer wanted a hearing.  The veteran 
responded in August 2008 that he did not wish to appear at a 
hearing.      

Further, the issue of entitlement to service connection for 
skin disability comes before the Board on appeal from a July 
2006 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2006, a statement of the 
case was issued in May 2007, and a substantive appeal was 
received in July 2007.  

A personal RO hearing with respect to all of the issues 
discussed above was held in March 2007.  

Moreover, the issues pertaining to bilateral hearing loss 
come before the Board on appeal from a May 2007 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in July 2007, a statement of the case was issued in September 
2007, and a substantive appeal was received in September 
2007.  

In October 2008, the veteran submitted additional evidence to 
the Board.  In October 2008, the Board sent a letter to the 
veteran and his representative requesting whether he wished 
to waive RO consideration of this evidence.  That same month, 
the veteran waived RO consideration of this evidence. 


FINDINGS OF FACT

1.  Service connection for cornea injury with loss of vision, 
described as corneal epithelial infiltrates, and glaucoma 
with cataracts was denied by a May 2000 rating decision; a 
notice of disagreement was not received to initiate an appeal 
from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claims for cornea injury with loss of 
vision and glaucoma with cataracts has been received since 
the May 2000 rating decision. 

3.  Service connection for bilateral hearing loss was denied 
by a November 2005 2000 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

4.  Evidence that raises a reasonable possibility of 
substantiating the claim for bilateral hearing loss has been 
received since the November 2005 rating decision. 

5.  Cornea injury with loss of vision was not manifested 
during the veteran's active duty service. 

6.  Glaucoma with cataracts was not manifested during the 
veteran's active duty service. 

7.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current hearing loss otherwise related to such 
service.

8.  Residuals of head injury, also claimed as headaches, were 
not manifested during the veteran's active duty service or 
for many years thereafter, nor are residuals of head injury 
or headaches otherwise related to such service or to any 
injury during service.

9.  Papular eczema manifested during active duty service.

10.  The veteran does not currently have any residuals of 
nose injury. 


CONCLUSIONS OF LAW

1.  The May 2000 rating decision, which denied entitlement to 
service connection for cornea injury with loss of vision, 
described as corneal epithelial infiltrates, and glaucoma 
with cataracts, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the May 
2000 rating decision denying service connection for cornea 
injury with loss of vision, described as corneal epithelial 
infiltrates, and glaucoma with cataracts; and thus, the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  The November 2005 rating decision, which denied 
entitlement to service connection for bilateral hearing loss, 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has been received since the 
November 2005 rating decision denying service connection for 
bilateral hearing loss; and thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

5.  Cornea injury with loss of vision was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

6.  Glaucoma with cataracts was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

7.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

8.  Residuals of head injury, also claimed as headaches, were 
not incurred in or aggravated by the veteran's active duty 
service, nor may they be presumed to have incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

9.  Papular eczema was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

10.  Residuals of nose injury was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

In light of the favorable decision as it relates to the issue 
of entitlement to service connection for skin disability, the 
satisfaction of VCAA requirements is rendered moot. 

With respect to the remaining issues on appeal, the record 
shows that in February 2002 and December 2006 VCAA letters, 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  With respect to the issues of cornea 
injury with loss of vision, glaucoma with cataracts, 
residuals of head injury and residuals of broken nose, the RO 
provided VCAA notice to the veteran in February 2002, which 
was prior to the April 2002 rating decision.  Further, with 
respect to the issue of bilateral hearing loss, the RO 
provided VCAA notice to the veteran in December 2006, which 
was prior to the May 2007 rating decision.  Accordingly, with 
respect to these issues, the requirements the Court set out 
in Pelegrini have been satisfied.  

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the December 
2006 VCAA letter with respect to hearing loss gave notice of 
the types of evidence necessary to establish a disability 
rating and effective date, with respect to the remaining 
issues, there has been no notice of the types of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.      

With respect to the issue concerning service connection for 
skin disability, it is anticipated that the RO will ensure 
compliance with respect to the disability evaluation and the 
effective-date elements when effectuating the Board's 
decision.

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) addressed 
directives consistent with VCAA with regard to new and 
material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
With respect to the issue of bilateral hearing loss, the 
December 2006 notice informed the claimant of what evidence 
was necessary to establish entitlement to service 
connection.  Further, the December 2006 notice informed the 
veteran of what constitutes new and material evidence.  
Moreover, the RO previously denied the claim for hearing loss 
as there was no evidence that hearing loss occurred in 
service or manifested within one years of discharge.  The 
December 2006 letter specifically requested evidence that 
related to his fact.  Thus, with respect to this issue, the 
requirements set forth in Kent have been satisfied. 

However, the Board recognizes that with respect to the issue 
of new and material evidence to reopen claims for cornea 
injury with loss of vision and glaucoma with cataracts, the 
veteran has not received notice in compliance with Kent.   
Nevertheless, as the Board determines below to reopen the 
claims and decide the issues on the merits, there is no 
prejudice to the veteran in proceeding with this decision.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment and personnel records, VA treatment 
records, RO hearing testimony, Social Security Administration 
(SSA) records, a May 2003 private opinion and VA examination 
reports.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded VA examinations in September 2003, 
November 2006 and April 2007.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Given that the claims file was 
reviewed by the examiner and the examination reports set 
forth detailed examination findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations, the Board finds the examination to be sufficient 
for appellant review.  See Massey v. Brown, 7 Vet.App. 204 
(1994).  Thus, the Board finds that a further examination is 
not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  New and Material Evidence

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in April  2004.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board notes that 
it is not bound by the RO's determination and must conclude 
whether new and material evidence has been received to reopen 
the case.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Cornea Injury with Loss of Vision and Glaucoma with Cataracts

Claims of service connection for cornea injury with loss of 
vision, described as corneal epithelial infiltrates, and 
glaucoma with cataracts were denied by the RO in a May 2000 
rating decision.  The veteran was informed of the rating 
decision in September 2000, but failed to initiate an appeal 
to this decision by filing a notice of disagreement.  Under 
the circumstances, the Board finds that the May 2000 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

The veteran filed a claim to reopen with respect to his eye 
disabilities in October 2001.  Importantly, since the May 
2000 rating decision, additional evidence has been associated 
with the claims file, including a May 2003 private opinion, a 
September 2003 VA examination and a November 2006 VA 
examination with May 2007 addendum.  The private opinion and 
VA examinations offer etiological opinions concerning the 
veteran's eye disabilities.  

Thus, the Board finds that this evidence is new and material.  
The evidence is new as it is not redundant of evidence 
already in the record at the time of the last final rating 
decision.  The evidence is material because it relates to the 
unestablished fact of whether the veteran's eye disabilities 
are related to service, which is necessary to substantiate 
his claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
claims of entitlement to service connection for cornea injury 
with loss of vision and glaucoma with cataracts are reopened.  
38 U.S.C.A.  § 5108.

Bilateral Hearing Loss

A claims of service connection for bilateral hearing loss was 
denied by the RO in a November 2005 rating decision.  The 
veteran was informed of the rating decision,  but failed to 
initiate an appeal to this decision by filing a notice of 
disagreement. The Board recognizes that within the one year 
appeal period, in October 2006, the veteran filed a claim for 
service connection for hearing loss.  However, as the 
statement did not express dissatisfaction or disagreement 
with the November 2005 rating decision as well as a desire 
for appellate review, it cannot be considered a notice of 
disagreement.  See 38 C.F.R. § 20.201.  Under the 
circumstances, the Board finds that the November 2005 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

Importantly, since the November 2005 rating decision, 
additional evidence has been associated with the claims file, 
including an August 2007 VA examination report.  The VA 
examination offers an etiological opinion concerning the 
veteran's hearing loss.  

Thus, the Board finds that this evidence is new and material.  
The evidence is new as it is not redundant of evidence 
already in the record at the time of the last final rating 
decision.  The evidence is material because it relates to the 
unestablished fact of whether the veteran's bilateral hearing 
is related to service, which is necessary to substantiate his 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A.  § 5108.

III.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic disease of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

Cornea Injury with Loss of Vision and Glaucoma with Cataracts

The present appeal includes the issues of entitlement to 
service connection for cornea injury with loss of vision and 
glaucoma with cataracts.  As the same medical evidence of 
record pertains to these issues, for clarity purposes, the 
Board will address these issues under the same analysis.  The 
veteran claimed that his eye disabilities are due the 
incidents in service where he had a foreign body removed from 
his eye as well as when he was struck in the nose with a 
rifle butt.  In the alternative, the veteran has also 
asserted that his eye disabilities are due to exposure to a 
gas chamber. 

Service treatment records showed that in April 1965, the 
veteran had a foreign body in his right eye.  Follow up 
treatment records showed that a small superficial epithelial 
foreign body was removed without difficult.  A subsequent 
April 1965 treatment record showed that the veteran was 
struck in the nose with a rifle butt.  However, a 
contemporaneous x-ray of the nasal bone showed no significant 
abnormalities.  Significantly, the records are silent with 
respect to any injuries or illnesses due to exposure to a gas 
chamber.  The November 1965 service examination prior to 
discharge showed that the eyes were evaluated as clinically 
normal.  His vision was noted to be 20/20 in both eyes.  In 
his contemporaneous medical history, the veteran expressly 
denied eye trouble.  

Post service private treatment records showed that in 
November 1997, the veteran was seen for evaluation of 
possible glaucoma.  A subsequent December 1997 private 
treatment record showed that the veteran had end stage 
primary open angle glaucoma, left greater than right.  In 
February 1998, the veteran underwent a 12 0'clock 
trabeculectomy with Mitomycin C 0.4 mg/cc for uncontrolled 
glaucoma of the left eye.  Follow up private treatment 
records continued to show treatment for glaucoma.  Further, a 
July 2001 physician's statement showed a major diagnosis of 
glaucoma with advanced severity and a secondary diagnosis of 
cataracts with moderately advanced severity.  Moreover, an 
October 2001 Texas Disability Determination Division 
Ophthalmologist Report found that the veteran had end state 
glaucoma and was legally blind.  SSA records showed that the 
veteran was found disabled since September 2001 due to 
glaucoma.  Further, recent private treatment records from 
Scott White from 2005 to 2008, including a March 2005 
operation report, showed continuing treatment for the 
veteran's eye disabilities.  Nevertheless, nothing in all of 
these records link the veteran's eye disabilities to his 
service. 

VA treatment records have also been associated with the 
claims file and reviewed. An October 1999 record showed a 
history of glaucoma.  In April 2001, the veteran underwent a 
Agent Orange examination, which noted that the veteran gave a 
history of glaucoma since 1994.  The impression was glaucoma, 
both eyes, status post surgery, multiple eye drops.  However, 
the examiner did not link the veteran's glaucoma to service.  
Follow up VA treatment records continued to show treatment 
for the veteran's eye disabilities, but do not link any of 
these disabilities to service.  

Significantly, a May 2003 opinion by a private optometrist 
noted that the veteran gave a history of a broken nose from a 
rifle as well as exposure to gas chambers that resulted in 
corneal changes in both eyes.  The examiner opined that this 
disability could have advanced the glaucoma and would have 
caused changes in the eyes.  

The veteran was afforded a VA eye examination in September 
2003.  The examiner reviewed the medical records and observed 
that corneal epithelial foreign bodies in the right eye were 
removed.  The examiner opined that there was no relationship 
between superficial corneal epithelial foreign bodies and 
open angle glaucoma.      

The veteran was afforded another VA eye examination in 
November 2006.  However, initially, the claims file was not 
available for review.  The examiner noted that the veteran 
gave a history of removal of a superficial corneal foreign 
body as well as facial trauma and broken nose from rifle 
butt.  The diagnosis was advanced open angle glaucoma each 
eye with possible phakomorphic component right eye, status 
post trabeculectomy both eyes with better success with the 
right eye than the left eye; pseudophakia left eye status 
post yag capsulotomy; early cataract right eye; legally blind 
left eye; and epiretinal membrane left eye greater than right 
eye.  The examiner opined that none of the diagnosis above 
was likely to be associated with a superficial trauma of the 
right eye described in request as superficial infiltrates.  
While she stated that it was unlikely that the opinion would 
change, the examiner noted that she had not read the report 
of the corneal injury/disease described in request as 
superficial infiltrates.  She also noted that there was a 
family history of a brother with glaucoma.  

However, subsequently, in a May 2007 addendum, the same 
examiner reviewed the claims file.  She noted that there was 
no mention of how the foreign bodies got into the right eye, 
but unless there was an explosion causing the lodging of 
foreign bodies in his eye, she could see no relationship 
between the superficial corneal foreign bodies and the 
veteran's complaint of vision loss due to cataracts, glaucoma 
and retinal damage.  The glaucoma, cataracts and retinal 
damage were all bilateral and affected the left eye more than 
the right eye, which had the foreign bodies.  She further 
stated that she could not see how getting hit in the nose 
with a rifle butt could have injured his eyes.  

At the March 2007 hearing testimony, the veteran testified 
that his eye problems were due to the gas chamber.  He 
indicated that his eyes swelled afterwards, and were treated 
with a soaked pad.    

Initially, the Board finds that the September 2003 VA 
examination and November 2006 VA examination with May 2007 
addendum have a higher probative value than the May 2003 
private opinion.  The claims file and medical records were 
reviewed by both VA examiners.  However, the private examiner 
did not review the records and based his opinion solely on 
the veteran's own history.  Significantly, the veteran gave a 
history of a broken nose due to being hit with a rifle butt, 
which is contradicted by the service treatment records that 
indicated at the time the veteran's nasal bone showed no 
significant abnormalities.  The November 2006 VA examiner 
also indicated in the May 2007 addendum that the only way 
that the corneal infiltrates could result in the veteran's 
current disabilities would be if there was some type of 
explosion; the veteran has not claimed that an explosion 
occurred and there is no evidence to support this finding.  
The Board also finds it significant that the corneal 
infiltrates were in the right eye, and yet, his left eye is 
worse, which again is not addressed by the private examiner.  
The private opinion also appeared to link the veteran's eye 
disability to exposure to gas chambers.  However, again 
service treatment records are silent with respect to any 
injuries or illnesses associated with exposure in a gas 
chamber.  Moreover, the private opinion is couched in 
speculative terms such as "could."  The Board observes here 
that medical opinions, which are speculative, cannot be used 
to support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet.App. 521, 523 (1996).   For all 
these reasons, the Board concludes that the VA examinations 
and opinions have a higher probative value than the private 
opinion.    
  
Therefore, based on the medical evidence of record, the Board 
finds that service connection is not warranted for cornea 
injury with loss of vision and glaucoma with cataracts.  
While service treatment records do show that the veteran had 
superficial corneal infiltrates removed from the right eye 
and that he was hit in the nose with a rifle butt, the 
November 1965 service examination found that the veteran's 
eyes were evaluated as clinically normal and he had 20/20 
vision in both eyes.  Further, both VA examiners found after 
reviewing the claims file that there was no relationship 
between the incidents in service and the veteran's current 
eye disabilities.  Moreover, as the first medical evidence of 
glaucoma was in 1997, almost 32 years after the veteran's 
discharge from service, there is no supporting evidence of a 
continuity of pertinent symptomatology.     

The Board acknowledges the veteran's statements indicating 
that his current eye disabilities are due to the incidents in 
service.  However, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Nevertheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

Here, the veteran is competent to say that he experienced 
symptoms while in service.  However, the Board does not 
believe that his eye disabilities are subject to lay 
diagnosis.  The veteran has not demonstrated that he has the 
expertise required to diagnose an eye disability and link any 
current eye disability to service.  While the veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the medical evidence, specifically, the VA 
examination reports.   

In conclusion, a preponderance of the evidence is against the 
veteran's claim for cornea injury with loss of vision and 
glaucoma with cataracts.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

The present appeal also involves a claim of entitlement to 
service connection for bilateral hearing loss.  Service 
connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran's service treatment records are silent with 
respect to any complaints of hearing problems.  The veteran's 
November 1965 service examination prior to discharge showed 
that the veteran's ears were clinically evaluated as normal 
and indicated that there was no hearing abnormality.  In his 
contemporaneous medical history, the veteran was silent with 
respect to any complaints of hearing loss. 

The first post service medical evidence of hearing loss is an 
August 2004 VA treatment record when the veteran sought 
hearing aids.  The veteran reported hearing loss in his left 
ear since 1966.  Follow up VA treatment continued to show 
treatment for hearing loss and hearing aid problems, but do 
not link any current hearing loss to service.  

The veteran was afforded a VA examination in August 2007.  
The claims file was reviewed.  The examiner noted that the 
veteran served in Vietnam in the Army infantry.  Audiometric 
results at enlistment and separation indicated normal hearing 
bilaterally.  The examiner also observed that no hearing loss 
complaints were found in the service medical records.  The 
veteran indicated that his hearing problems started in 
December 1966.  He reported that he believed that the cause 
of his hearing loss was a 500 pound napalm bomb that exploded 
within 200 yards of him while he was in Vietnam.  The 
examiner noted that there was a history of military noise 
exposure without hearing protection as the veteran was in the 
Army infantry from 1963 to 1965 and served in Vietnam.  There 
was also civilian noise exposure as the veteran was an auto 
mechanic, but he indicated that there was not a lot of noise.  
The examiner diagnosed the veteran with moderate to 
moderately-severe sensorineural hearing loss for the right 
ear and mild to moderately-severe sensorineural hearing loss 
of the left ear for frequencies 500 to 4000 hertz.  The 
examiner opined that based on normal hearing at separation 
and no tinnitus complaint, it was less likely as not that the 
veteran's current hearing loss was due to exposure to 
acoustic trauma in his military occupation in the Army 
infantry.  The examiner noted that the veteran did not have 
tinnitus.  

The Board accepts that the medical evidence of record showed 
that the veteran met the requirements of 38 C.F.R. § 3.385 
for hearing loss disability.  The Board is thus presented 
with an evidentiary record which does not show hearing loss 
during service or at the time of discharge from service.  
Although the veteran does now suffer from a hearing loss 
disability, the first evidence indicating hearing loss was an 
August 2004 VA treatment record, which was approximately 39 
years after the veteran's separation from service.  As a 
result, there is no supporting evidence of a continuity of 
pertinent symptomatology.  Further, there is no competent 
medical evidence linking any current hearing loss to active 
duty service.  Moreover, as there is no evidence of 
sensorineural hearing loss within a year of discharge, the 
service incurrence of sensorineural hearing loss may not be 
presumed.  Significantly, the August 2007 VA examiner, who 
noted the veteran's noise exposure in service, found that it 
was less likely as not that the veteran's hearing loss was 
due to noise exposure in service.  There is no medical 
evidence of record to refute this opinion.  

The Board acknowledges the veteran's contentions that he has 
had hearing loss since 1966 and his hearing loss is related 
to service.  However, when applying the same analysis as 
above, these contentions are outweighed by the medical 
evidence of record, specifically, the August 2007 VA 
examination report.  

Thus, the preponderance of the evidence is against a finding 
that the veteran's bilateral hearing loss is related to his 
active duty service.  As a preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107.  

Residuals of Head Injury, also claimed as Headaches

The veteran is also seeking service connection for residuals 
of head injury, also claimed as headaches.  Specifically, the 
veteran claims residuals of a head injury from being hit in 
the nose with the butt of a rifle.  He also asserts that his 
headaches are due to exposure to a gas chamber.  Service 
treatment records showed that in April 1965 the veteran was 
struck in the nose with a rifle butt.  However, a 
contemporaneous x-ray of the nasal bone showed no significant 
abnormalities.  No residuals disabilities were shown at that 
time.  Significantly, the records are silent with respect to 
any injuries or illnesses due to exposure to a gas chamber.  
The November 1965 service examination prior to discharge 
showed that the head and neurological system were evaluated 
as clinically normal.  In his contemporaneous medical 
history, the veteran expressly denied frequent or severe 
headaches.    

The first post service medical evidence of headaches or a 
head injury is a November 1999 private emergency room report 
that showed the veteran was in a motor vehicle accident and 
hit his head on the T-post of the van in which he was a 
passenger.  The veteran complained of a mild headache, but 
reported no loss consciousness.  The assessment was motor 
vehicle collision with a 1 cm head laceration and shoulder 
pain.    

VA and private treatment records have also been reviewed.  
While they show occasional headaches, they do not link any 
residuals of head injury or headaches to service.  

At the March 2007 RO hearing, the veteran testified that he 
injured his head when he was hit in the nose with the rifle 
butt.  He also again indicated that he may have been allergic 
to the gas chamber as his eyes swelled up afterwards.  

The veteran was afforded a VA examination in April 2007.  The 
claims file was reviewed.  The examiner diagnosed the veteran 
with episodic mild, muscle tension headaches.  The examiner 
opined that these were mild and nonspecific headaches and 
were most consistent with muscle tension.  The examiner 
further noted that he could find not medical evidence or 
logic to associate them with a single, remote episode of 
trauma to the nose.  Therefore, in his opinion, it was less 
likely than not that the headaches were related to trauma 
sustained in service.  

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for residuals of head 
injury, also claimed as headaches, is not warranted.  
Significantly, the veteran's discharge examination was silent 
with respect to any findings of residuals of head injury or a 
chronic headache disability and there is no evidence of a 
chronic headache disability within one year of discharge.  
The April 2007 VA examiner found it was less likely than not 
that the veteran's headaches were related to trauma sustained 
in surgery.  Moreover, he was silent with respect to finding 
any residuals of head injury.  Moreover, as there is no post 
service medical evidence of headaches for 34 years, there is 
no supporting evidence of a continuity of pertinent 
symptomatology.  Significantly, there is no medical evidence 
linking the veteran's headaches to exposure in a gas chamber.  

Again, the veteran's contentions with respect to his 
residuals of head injury, also claimed as headaches, have 
been carefully considered; however, based on the same 
analysis given above, these contentions are outweighed by the 
medical evidence, specifically, the April 2007 VA examination 
report.  

In conclusion, the Board finds that the preponderance of 
evidence is against the veteran's claim for service 
connection for headaches.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Skin Disability

The veteran is also seeking service connection for a skin 
disability.  Initially, it appears that the veteran contended 
that his skin disability was due to exposure due chemical 
gas.  Subsequently, he asserted that his skin disability was 
not due to gas exposure, but rather due to wearing a flack 
jacket while in service.  A September 1963 service entrance 
examination showed that the skin was evaluated as clinically 
normal.  Service treatment records are silent with respect to 
any skin problems.  Again, these records are also silent with 
respect to injuries or illnesses due to gas chamber exposure.  
The November 1965 service examination prior to discharge 
showed that the veteran's skin was evaluated as clinically 
normal.  In his contemporaneous medical history, the veteran 
was silent with respect to any skin problems.  

The April 2001 Agent Orange examination showed no lesions on 
the skin.  However, a December 2001 VA treatment record 
showed that the veteran complained of a rash on his shoulder 
and back for several years.  December 2005 and March 2006 VA 
treatment records indicated that the veteran reported having 
a papular pruritic eruption on the upper trunk for more than 
35 years.  The diagnosis was papular eczema.  A June 2007 VA 
treatment record showed that the veteran sought treatment 
again for small papular skin lesions.  However, these 
treatment records do not relate any current skin disability 
to service.  

At the March 2007 RO hearing, the veteran clarified that he 
was asserting that his skin disability was caused by wearing 
a flack jacket or armored vest, and not by chemical exposure.  
The veteran also indicated that he had been diagnosed with 
skin cancer.  

The veteran was afforded a VA examination in April 2007.  The 
claims file was reviewed.  The veteran reported a 
longstanding history of episodic rash and itching on the 
trunk/axillae.  He claimed that it was caused by wearing a 
flack jacket during service in Vietnam, which, according to 
the veteran, was when the rash first manifested.  The 
examiner specifically noted that there were no malignant 
neoplasms and assured the veteran that he did not have a 
diagnosis of skin cancer. The diagnosis again was papular 
eczema.  The examiner observed that eczema was a 
constitutional skin condition.  The condition, particularly 
with the veteran, manifested itself in ways often termed as 
heat rash.  The wearing of the flack vest likely brought 
about temporal symptoms and eruption of the rash, but this 
propensity or condition was already a part of the veteran's 
physiological makeup, and has continued to manifest 
throughout the years.  It was not due to the flack vest, but 
due to his constitutional skin disability.  In conclusion, 
the examiner opined that it was much less likely than not 
that the skin disability was caused by or was due to wearing 
a flack vest in service.    

Initially, the Board notes that although the examiner 
indicated that the veteran's skin disability was not caused 
by or due to wearing a flack vest in service as the veteran's 
disability was constitutional in nature, he also found that 
it was likely that the wearing of a flack vest brought about 
temporal symptoms and eruption of the rash that has continued 
to manifest throughout the years.  Thus, the Board is faced 
with a conflicting medical opinion.  On one hand the examiner 
indicates that the veteran's skin disability is not related 
to service, but then he states that the veteran would likely 
have had a rash due to the flack jacket.  The Board notes 
that the veteran was in the Army infantry and stationed in 
Vietnam so his statements concerning wearing a flack vest are 
credible.  Moreover, the examiner clearly found that the 
veteran likely broke out in a rash due to wearing the flack 
vest, which had continued to manifest throughout the years.  
Therefore, when resolving all benefit of the doubt in favor 
of the veteran, the Board finds that service connection for 
papular eczema is warranted.  38 U.S.C.A. § 5107.   

Residuals of Nose Injury

The veteran is also seeking service connection for residuals 
of nose injury.  Again, service treatment records showed that 
in April 1965 the veteran was struck in the nose with a rifle 
butt.  However, a contemporaneous x-ray of the nasal bone 
showed no significant abnormalities.  In sum, no residuals 
disabilities were shown at that time.  The November 1965 
service examination prior to discharge showed that the nose 
was evaluated as clinically normal.  In his contemporaneous 
medical history, the veteran expressly denied any nose 
trouble or sinusitis.

VA treatment records are silent with respect to any findings 
of residuals of nose injury from the April 1965 incident.  

The veteran was afforded a VA examination in November 2006.  
The claims file was reviewed.  The examiner noted that 
service medical records showed that the veteran was struck in 
the nose by a rifle butt.  The veteran claimed that the 
physician at that time told him he had fractured his nose; 
however, the examiner noted that the x-ray report showed no 
fracture.  Since then, the veteran had no surgery on the nose 
or sinuses and he denied any other form of treatment.  A 
contemporaneous x-ray showed possible chronic bilateral 
ethmoid sinusitis, otherwise normal paranasal sinuses, and no 
bone abnormality identified.  The examiner stated that it was 
a normal nasal examination without abnormality noted and 
diagnosed the veteran with mild chronic recurrent ethmoidal 
sinusitis.     

At the March 2007 hearing testimony, the veteran testified 
that he fractured his nose in service and he indicated that 
it was hard to breathe in the morning.  

As there is no medical evidence showing that the veteran 
suffers from any residuals from the nose injury in service, 
the Board finds that service connection is not warranted.  
Service treatment records are silent with respect to any 
residuals and an x-ray at the time was normal.  The November 
1965 service examination evaluated the veteran's nose as 
clinically normal.  Significantly, after reviewing the claims 
file and having full knowledge of the nose injury in service, 
the November 2006 examiner found that it was a normal nasal 
examination without abnormality.  The Court has indicated 
that in the absence of proof of a present disability, there 
can be no valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992).  

The Board again has considered the veteran's contentions.  
However, when applying the analysis above, the veteran has 
not demonstrated that he has the medical expertise to 
diagnosis any residuals from nose injury.  Thus, his 
contentions are outweighed by the medical evidence of record; 
specifically, the November 2006 VA examination report.  

In sum, the Board finds that a preponderance of the competent 
medical evidence is against a finding that the veteran 
currently suffers from residuals of nose injury for VA 
service connection purposes.   As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen claims 
of entitlement to service connection for cornea injury with 
loss of vision, glaucoma with cataracts, and bilateral 
hearing loss.  Further, service connection is warranted for 
papular eczema.  To that extent, the appeal is granted. 

Service connection is not warranted for cornea injury with 
loss of vision, for glaucoma with cataracts, for bilateral 
hearing loss, for residuals of head injury (also claimed as 
headaches), or for residuals of nose injury.  To that extent, 
the appeal is denied.   


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


